           Case 3:20-cv-00256-MMD-CLB Document
           Case 3:20-cv-00256-MMD-CLB Document 24
                                               25 Filed
                                                  Filed 09/18/20
                                                        09/18/20 Page
                                                                 Page 1
                                                                      1 of
                                                                        of 4
                                                                           4


1    AARON D. FORD
      Attorney General
2
     ANDREA M. DOMINGUEZ, Bar No. 15209
3     Deputy Attorney General
     State of Nevada
4    Public Safety Division
     100 N. Carson Street
5
     Carson City, Nevada 89701-4717
6    Tel: (775) 684-1163
     E-mail: adominguez@ag.nv.gov
7
     Attorneys for Defendants
8
     Dr. Martin Naughton
9
10                           UNITED STATES DISTRICT COURT

11                                    DISTRICT OF NEVADA

12   WILLIAM WILLIAMS,
                                                     Case No. 3:20-cv-00256-MMD-CLB
13                      Plaintiff,

14   vs.                                              DEFENDANT’S MOTION FOR
                                                    EXTENSION OF TIME TO FILE A
15   MARTIN J. NAUGHTON, et al.,                     STIPULATION AND ORDER OF
                                                            DISMISSAL
16                      Defendants.

17         Defendant, Dr. Martin Naughton, by and through counsel, Aaron D. Ford, Attorney

18   General of the State of Nevada, and Andrea M. Dominguez, Deputy Attorney General,

19   hereby move for an extension of time for Defendant to file a Stipulation and Order of

20   Dismissal.

21                    MEMORANDUM OF POINTS AND AUTHORITIES

22   I.    BACKGROUND

23         Plaintiff William Williams (Williams) is an inmate incarcerated in the Nevada

24   Department of Corrections (NDOC) and is currently housed at Northern Nevada

25   Correctional Center (NNCC). Plaintiff filed a Civil Rights Complaint Pursuant to 42 U.S.C.

26   §1983 (Complaint) for events that allegedly occurred while Plaintiff was housed at NNCC.

27   (ECF No. 5).

28   ///



                                            Page 1 of 4
           Case 3:20-cv-00256-MMD-CLB Document
           Case 3:20-cv-00256-MMD-CLB Document 24
                                               25 Filed
                                                  Filed 09/18/20
                                                        09/18/20 Page
                                                                 Page 2
                                                                      2 of
                                                                        of 4
                                                                           4


1           Pursuant to the Court’s Minutes of Proceedings on September 14, 2020, the parties
2    have until the close of business on September 18, 2020, to file a Stipulation and Order of
3    Dismissal. Defendant respectfully requests that this Court grant an extension of fourteen
4    (14) days to file a Stipulation and Order of Dismissal, as the Settlement Agreement and
5    Stipulation and Order of Dismissal has not been fully executed by all the parties.
6    II.    APPLICABLE LAW
7           Federal Rule of Civil Procedure 6(b)(1) governs extensions of time and provides as
8    follows:
9                  When an act may or must be done within a specified time, the
                   court may, for good cause, extend the time: (A) with or without
10                 motion or notice if the court acts, or if a request is made, before
                   the original time or its extension expires; or (B) on motion made
11                 after the time has expired if the party failed to act because of
                   excusable neglect.
12

13   Fed. R. Civ. P. 6(b)(1).

14          III.   ARGUMENT

15          There is good cause to extend the deadline to file a Stipulation and Order of

16   Dismissal. A fully executed Settlement Agreement has not been received back from the

17   Defendant yet. Once the Settlement Agreement has been received the undersigned will

18   send the Settlement Agreement and Stipulation and Order of Dismissal to Williams for his

19   signature.

20          The deadline currently in place cannot reasonably be met due to the fact that the

21   Settlement Agreement and Stipulation and Order of Dismissal has not been fully executed.

22   This request for an extension of time to file a Stipulation and Order of Dismissal will not

23   affect the settlement of this case. Accordingly, Defendant respectfully requests that this

24   Court grant an extension of fourteen (14) days to file a Stipulation and Order of Dismissal.

25   ///

26   ///

27   ///

28   ///



                                              Page 2 of 4
           Case 3:20-cv-00256-MMD-CLB
           Case 3:20-cv-00256-MMD-CLB Document
                                      Document 24
                                               25 Filed
                                                  Filed 09/18/20
                                                        09/18/20 Page
                                                                 Page 3
                                                                      3 of
                                                                        of 4
                                                                           4


1    IV.   CONCLUSION
2          For the foregoing reasons, Defendant respectfully requests that this Court grant an
3    extension of fourteen (14) days to file a Stipulation and Order of Dismissal.
4          DATED this 18th day of September, 2020.
5                                           AARON D. FORD
                                            Attorney General
6
             IT IS SO ORDERED.
7                                           By:    /s/ Andrea M. Dominguez
             Dated: September 18, 2020
8                                                  ANDREA M. DOMINGUEZ, Bar No. 15209
                                                   Deputy Attorney General
9            _____________________________
             UNITED STATES MAGISTRATE JUDGE        Attorneys for Defendant
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                             Page 3 of 4
          Case 3:20-cv-00256-MMD-CLB
          Case 3:20-cv-00256-MMD-CLB Document
                                     Document 24
                                              25 Filed
                                                 Filed 09/18/20
                                                       09/18/20 Page
                                                                Page 4
                                                                     4 of
                                                                       of 4
                                                                          4


1                                 CERTIFICATE OF SERVICE
2          I certify that I am an employee of the Office of the Attorney General, State of Nevada,
3    and that on this 18th day of September, 2020, I caused to be served, a true and correct copy
4    of the foregoing, DEFENDANT’S MOTION FOR AN EXTENSION OF TIME TO FILE
5    A STIPULATION AND ORDER OF DISMISSAL, by U.S. District Court CM/ECF
6    Electronic Filing on:
7    William Williams, #30509
     C/O Law Librarian
8    Northern Nevada Correctional Center
     P. O. Box 7000
9    Carson City, Nevada 89702
     nncclawlibrary@doc.nv.gov
10

11

12                                                 An employee of the

13                                                 Office of the Attorney General

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28



                                             Page 4 of 4
